Citation Nr: 1206805	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  11-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel








INTRODUCTION

The claimant/appellant alleges he served with Philippine guerilla forces in the service of the United States Armed Forces during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decisional letter from the Manila RO that denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking the benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009) the United States Supreme Court held, in essence, that--except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim--the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis. 

The appellant has not alleged that he is prejudiced because he did not receive timely notice of what is necessary to substantiate his claim.  Based on evidence he provided in his March 2009 claim for the benefit sought, the RO sought service department verification of his alleged service, and based on the service department certification that he did not have qualifying service, the RO determined that he was ineligible for the benefit sought as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify his service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 332-33 (2007); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The RO sought certification of the appellant's alleged military service.  The appellant subsequently submitted additional documents (including duplicate copies of previous submissions) which suggested that recertification was necessary and the RO sought recertification.  There is no indication that there is further information that would warrant another request for recertification of service.  VA's duty to assist is met.  

Factual Background

In his March 2009 application for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appellant listed his full name, provided his birthplace and date of birth, and stated that he served with "B" company, 1st Battalion, 1st Provisional Regiment, 108th Military District from April 1943 to June 1945.  He also provided the names of his father, mother, and current spouse.  In support of the claim he also submitted a February 1946 Affidavit for Philippine Army Personnel; a September 1996 certification from General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNR2); an October 1991 Application for Old Age Pension (Veteran), Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office; a Postal Identity Card, Postal Administration of the Philippines; and an identification card from the Republic of the Philippines, Office of Senior Citizens Affairs, issued in January 2008.  

In January 2010, based on the information the appellant provided, the National Personnel Records Center (NPRC) certified that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In June 2010, VA received from the appellant duplicate copies of the February 1946 Affidavit for Philippine Army Personnel and September 1996 certification from General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNR2), which had been previoulsy considered.  Because the previous request for certification of the appellant's alleged service had not included alternate forms of his name and alleged unit that were reported in the documents the RO sought recertification of his service.  In September 2010 the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Legal Criteria and Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons are either in the amount of $9,000 (for non-United States citizens), or in the amount of $15,000 (for United States citizens).  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any document that meets the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, based on information he provided VA sought service department verification of whether the appellant served in the U.S. Armed Forces in the Philippines.  In January 2010 and in September 2010, the service department (via the NPRC) certified it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

These certifications are binding on VA; VA has no authority to change or amend the findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not VA.  The appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  As the law is dispositive, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


